Citation Nr: 1829298	
Decision Date: 05/30/18    Archive Date: 06/12/18

DOCKET NO.  10-19 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to July 24, 2014 for service-connected depressive disorder.

2.  Entitlement to a rating in excess of 70 percent on and after July 24, 2014 for service-connected depressive disorder.

3.  Entitlement to restoration of a 30 percent rating for service-connected ischemic heart disease, effective April 1, 2015.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to service connection for diabetes.  


REPRESENTATION

Veteran represented by:	Michael A. Steinberg, Attorney
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1970 to April 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009, March 2010, December 2013, and October 2014 rating decisions.

A hearing was held before the undersigned Veterans Law Judge in August 2016.  A transcript of the hearing is included in the claims file.

In May 2018 the Veteran testified at a hearing before a different Veterans Law Judge on separate issues.  Those issues will be subject of a later Board decision.

In March 2009 the Veteran sought an increase for his service-connected depressive disorder and his back disability.  At that time, the Veteran had previously claimed that that he was unemployed due to the effects of his service-connected back and depression disability.  See January 2007 notice of disagreement.  Indeed the record reflects that the Veteran was unemployed at the time of the claim for increase.  Thus, the Board finds that the issue of TDIU was reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability); see also Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999).

The Board notes that additional evidence pertaining to the TDIU claim was submitted after the last readjudication of the claim in March 2015 and no waiver from the Veteran was received.  However, given the fully favorable outcome of this decision, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2017).

During the pendency of the appeal, in a March 2010 rating decision, the RO increased the evaluation for the Veteran's service-connected depressive disorder to 50 percent effective from March 18, 2009 and in a March 2015 rating decision the RO increases the evaluation to 70 percent effective July 24, 2014.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue has been recharacterized as reflected on the title page.

The Board remanded the case for further development in August 2015.  The case has since been returned to the Board for appellate review.  The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's August 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).

The issues of entitlement to an increased rating for service-connected depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's service-connected disabilities, as likely as not, render him unable to secure or follow a substantially gainful occupation.

2.  During his August 2016 hearing and prior to the promulgation of a Board decision, the Veteran and his representative stated the Veteran wished to withdraw his appeal of entitlement service connection for diabetes.

3.  Following a November 2013 VA examination, the RO reduced the disability rating for the Veteran's service-connected ischemic heart disease from 30 to 10 percent under Diagnostic Code (DC) 7005, effective April 1, 2015.

3.  At the time of the reduction in the disability rating for ischemic heart disease, a 30 percent rating had been in effect for a period of less than five years.

4.  The evidence of record did not show actual improvement in the service-connected ischemic heart disease, to include in terms of his ability to function under the ordinary conditions of life.


CONCLUSIONS OF LAW

1.  With reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.102, 3.103, 3.340, 3.341(a), 4.16(a), 4.25 (2017).

2.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement service connection for diabetes.  38 U.S.C. §§ 7105 (a), 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

3.  The criteria for restoration of a 30 percent rating for ischemic heart disease  have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.10, 4.13, 4.14, 4.21 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to TDIU

Given the favorable decision below for entitlement to TDIU, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16.

A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  Unemployability is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16 (a) (2017).

The Veteran seeks entitlement to TDIU on the basis of his service-connected disabilities.  In that regard, the Veteran filed a January 2013VA Form 21-8940.  On that form the Veteran specifically listed his service-connected depression and back disabilities as the reasons for his unemployability.  Service connection is currently in effect for: depressive disorder, rated as 70 percent disabling; herniated nucleus pulposus at L5-S1 with mild neuroforaminal compression, rated as 20 percent disabling; left lower extremity radiculopathy, rated as 20 percent disabling; right lower extremity radiculopathy, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; hemorrhoids, rated as 10 percent disabling; ischemic heart disease, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  Therefore, he meets the basic percentage requirements for eligibility for consideration for the grant of TDIU under 38 C.F.R. § 4.16 (a).  Moreover, the Board finds that the Veteran met the basic percentage requirements listed above for the entire period on appeal.

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board finds that the evidence is at least in equipoise as to whether the Veteran is totally disabled due to service connected disabilities.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107 (2012).  Although there is evidence against the claim, a January 2017 vocational assessment report notes that based on the Veteran's current level of functioning, it is highly unlikely that he could perform basic work activities sufficiently to reach substantial gainful employment.  In formulating her opinion, the January 2017 vocational rehabilitation counselor reviewed the Veteran's prior rating decisions, medical records, and relied on her own expertise, knowledge, and training.  In addition, the vocational rehabilitation counselor supported her opinions with a clear and thorough rationale.  Thus, the Board finds that the evidence is at least in equipoise as to whether the Veteran is entitled to TDIU for the appeal period.

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for TDIU is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

Based on the evidence of record, the Board finds that the Veteran's service-connected disabilities render him unable to obtain or sustain substantially gainful employment.  The evidence of record supports a finding that the Veteran, without regard to advancing age and nonservice-connected disabilities, is incapable of performing the physical and mental actions required by employment.


Diabetes

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204. 

In this case, during his August 2016 hearing before the undersigned, the Veteran stated on the record that he wished to withdraw his appeal of the issue of entitlement to service connection for diabetes.  38 C.F.R. § 20.204 (a).  As the Veteran has withdrawn his appeal prior to the issuance of a decision, the Board no longer has appellate jurisdiction and can take no further action on the matter.  38 C.F.R. §§ 20.204, 20.1100(b).

Reduction

A June 2012 rating decision granted entitlement to service connection for ischemic heart disease and assigned a 10 percent rating under Diagnostic code 7005, effective February 29, 2012.  Subsequently, in a July 2012 rating decision the RO assigned a 30 percent rating under the same diagnostic code with the same effective date.
Based on the results of a November 2013 VA evaluation, a December 2013 rating decision proposed to reduce the 30 percent rating for ischemic heart disease to 10 percent.  The Veteran was informed later in December 2013 of the proposed action and of his right to submit evidence showing the change should not be made.  The RO sent a correction letter in June 2014.  He was given 60 days to submit information.  The RO originally issued an October 2014 rating decision that effectuated the proposed reduction, effective January 1, 2015.  Subsequently, the RO issued another rating decision in January 2015.  The proposed reduction was effectuated by the January 2015 rating decision, effective April 1, 2015. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1 (2017).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2017).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski2 Vet. App. 277, 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

The Board notes that the 30 percent rating for the ischemic heart disease was not in effect for more than five years and, therefore, the provisions of 38 C.F.R. § 3.344 (a) are not applicable.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Under Diagnostic Code 7005, a 10 percent rating is warranted for coronary artery disease resulting in a workload of greater than 7 METs but not greater than 10 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; requiring continuous medication.  A 30 percent rating is warranted for coronary artery disease resulting in a workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

For rating diseases of the heart, one MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran was admitted to a VA hospital in January 2012 with chest pain.  The discharge diagnosis was atypical chest pain and coronary artery disease.  See February 2012 VA treatment record.  Indeed, the record shows that the Veteran's symptoms were consistent with angina.  Id.

The Veteran was first afforded a VA examination in April 2012.  Diagnostic exercise testing was not conducted.  However, the examiner was able to determine the Veteran's cardiac functional assessment based on the Veteran's responses.  That examination showed that the lowest level of activity at which the Veteran had symptoms of fatigue and angina was with a workload greater than 5 METs but not greater than 7 METs.  The examiner noted that this was found to be consistent with activities such as golfing, mowing a lawn, and heavy yard work.  The examiner noted that the Veteran's left ventricular ejection fraction was 55 percent.  Additionally, the examiner noted that the Veteran was able to walk up to a half of a mile, climb one flight of stairs, and do light chores around the house without help.

The Veteran was afforded another VA examination for his service-connected ischemic heart disease in November 2013.  At that examination, the examiner noted that the Veteran did not have congestive heart failure, and that his left ventricular ejection fraction was greater than 55 percent.  Indeed the examiner noted that his post-stress ejection fraction was 60 percent.  Exercise METs testing was not completed, however based on the Veteran's responses, the examiner stated that the lowest level of activity at which the Veteran reports dyspnea and fatigue was greater than 7 METs but not greater than 10 METs.  The examiner noted that this METs level has been found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, jogging (6 mph).  The examiner found that there was no evidence of cardiac hypertrophy or dilatation.  

In a June 2014 correspondence the Veteran stated that he does not see any improvement.  He stated that he experiences shortness of breath, and chest pains on a regular basis. 

The question consequently before the Board is whether the Veteran's cardiac disability had demonstrated improvement at the time of the rating reduction.  However, as noted above, post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.

In that regard, the Veteran's VA treatment record shows that he has continued to suffer from angina and shortness of breath.  Indeed, the Veteran stated that his angina has become more frequent, and stated that he suffered dyspnea after walking 100 feet.  See August 2016 VA treatment record.  Further, the record reflects that his left ventricular ejection fraction was 45 percent post-stress and was 53 percent with rest.  See August 2016 VA treatment record.

Moreover, the Veteran attended a January 2017 vocational assessment.  In that assessment, the Veteran stated that he experienced shortness of breath if he walks too far, and that he had to stop to catch his breath if he negotiates stairs.  Additionally he stated that vacuuming causes shortness of breath, that he can occasionally wash clothes, and that he does not perform yard work.  Indeed, the vocational rehabilitation counselor stated that the Veteran's cardiac condition causes shortness of breath when negotiating stairs and performing postural activities such as stooping.  

Based on the above, the Board finds that actual improvement in the cardiac disability has not been shown to have occurred.  The Veteran was granted a 30 percent evaluation primarily on the April 2012 finding of fatigue and angina was with a workload greater than 5 METs but not greater than 7 METs.  While the Board recognizes that the November 2013 finding of greater than 7 METs but not greater than 10 METs falls outside of the scope for a 30 percent rating, such finding resulted in dyspnea and fatigue only.  However, evidence also available to the RO at the time the reduction was effectuated showed that the Veteran had angina as well.  Further, the medical evidence noted above, show that the Veteran's condition had not actually improved.

Based on the above, the Board cannot conclude that the weight of the evidence shows a material improvement in the cardiac disability that is reasonably certain to be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344; Brown, 5 Vet. App. at 413.  Accordingly, the Veteran is entitled to restoration of the 30 percent rating for the service-connected ischemic heart disease, effective April 1, 2015.


ORDER

Entitlement to TDIU is granted.

The appeal as to entitlement to service connection for diabetes is dismissed.

The reduction in rating for ischemic heart disease from 30 percent to 10 percent, effective April 1, 2015, was not proper, and the claim to restore the 30 percent rating, effective April 1, 2015, is granted.

REMAND

The Veteran was last afforded an examination for his service-connected depressive disorder in July 2014.  The Board finds that the record indicates a possible worsening of his conditions since that examination, such that a new VA examination is warranted.  See Snuffer v. Gober, 10 Vet.App. 400, 403 (1997).  Specifically, the Veteran testified that his psychological disabilities have worsened since his last examination.  See Bd. Hrg. Tr. at 10.  Therefore, a new VA examination should be provided.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all VA treatment records for the Veteran dated from November 2017 to the present.

2.  The Veteran should be afforded a VA medical examination for the purpose of evaluating the severity and manifestation of his service-connected depressive disorder.  The claims file must be made available to the examiner in conjunction with the examination.  The examiner should report all signs and symptoms necessary for rating the Veteran's depressive disorder under the rating criteria in accordance with VA rating criteria.

A complete rationale must be provided for all opinions offered.

2.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


